ORDER
PER CURIAM.
Defendant appeals the motion court’s denial of his Rule 24.035 motion without an evi-dentiary hearing. In his Rule 24.035 motion, defendant alleges his trial counsel failed to present certain testimony from certain witnesses at his sentencing hearing. The motion court denied his motion without a hearing. We affirm. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).